Citation Nr: 1519795	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  09-35 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral upper extremity radiculopathy, to include as secondary to service-connected cervical spinal stenosis with acute C4-C5 disk herniation and cervical myelopathy, status post anterior cervical decompression and fusion.  

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to an initial compensable rating for right wrist tenosynovitis and mild synovitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986, January 22, 1991 to March 22, 1991, October 2001 to September 2002, February 2003 to February 2004, and April 24, 2009 to April 28, 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A new VA examination of the Veteran's bilateral upper extremity radiculopathy is necessary to make an informed decision.  The Board notes that August 2005, April 2006, and November 2007 VA examination reports discuss the neurological manifestations of the Veteran's service-connected cervical spine disability; however, none of examinations are sufficient to allow the Board to make an informed decision.  More specifically, the August 2005 VA examination reports state that there is no electrodiagnostic evidence of peripheral neuropathy or cervical radiculopathy while at the same time stating that there is sensory deficit of the right lateral shoulder and right thumb.  The April 2006 VA spine examination report states that there is no current objective clinical or special study evidence of upper extremity radiculopathy, but also notes that the examiner was limited in his evaluation of the Veteran due to his recent surgery.  Finally, there is no indication in the November 2007 VA examination report that the Veteran's claims file was reviewed by the examiner.  Thus, a new VA examination is necessary.

In April 2013 the RO denied entitlement to service connection for bilateral tinnitus and granted service connection for a right wrist disability with a noncompensable rating.  In December 2013 the Veteran submitted a notice of disagreement as to the denial of service connection for bilateral tinnitus, as well as the noncompensable rating assigned the right wrist disability.  See the Veteran's Virtual File.  He should be provided with an appropriate statement of the case on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any relevant treatment records pertaining to his bilateral upper extremity radiculopathy.  Then, take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently in the file, including all VA treatment records and any private treatment records for which he has furnished the necessary authorization.  If any of these records cannot be obtained, all efforts to obtain them must be documented in the claims file, including any negative responses received, and the Veteran must be notified of this fact, and that he is ultimately responsible for providing the records.

2. Thereafter, schedule the Veteran for a VA neurological examination of his upper extremities.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.


After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the clinician must identify all current neurological disorders of the Veteran's upper extremities, to include any radiculopathy.  

If the examiner determines that the Veteran does not have a current neurological disorder of  his upper extremities, the examiner must explain why this is so and reconcile this opinion with any conflicting evidence in the claims folder.

The examiner should also render opinions as to the following: 

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed upper extremity neurological disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should carefully review the Veteran's service treatment records.  He had active duty from November 1983 to November 1986, January 22, 1991 to March 22, 1991, October 2001 to September 2002, February 2003 to February 2004, and April 24, 2009 to April 28, 2009.
(b)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that any diagnosed upper extremity neurological disorder was caused by the Veteran's cervical spine disability. 
(c)  Whether it is at least as likely as not (to at least a 50:50 degree of probability) that any diagnosed upper extremity neurological disorder was aggravated (permanently worsened) by the Veteran's cervical spine disability. 
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Provide the Veteran with a statement of the case addressing the issues of service connection for bilateral tinnitus and an initial compensable rating for a right wrist disability.  Remind him that he still needs to file a substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of these claims to the Board, and advise him of how long he has to do this.  Only if he perfects his appeal should the claims be returned to the Board for further appellate consideration.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for bilateral upper extremity radiculopathy.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




